OPINION — AG — ** SCHOOL OF ACCOUNTANCY — DEGREE — ACCREDITING AGENCY **  PURSUANT TO 70 O.S. 1921 [70-1921], 70 O.S. 4103 [70-4103], 70 O.S. 4104 [70-4104], 70 O.S. 4105 [70-4105] [70-4105], THE OKLAHOMA SCHOOL OF ACCOUNTANCY, OR ITS LEGAL SUCCESSOR, MAY CONTINUE TO GRANT THE DEGREE OF BACHELOR OF COMMERCIAL SCIENCE SO LONG AS IT IS ACCREDITED EITHER BY THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION OR THE REGIONAL ACCREDITING AGENCY, AND SUCH DEGREE HAS BEEN APPROVED AS PART OF THE ACCREDITATION PROCESS. (REGENTS OF HIGHER EDUCATION, APPROVAL, COLLEGES, UNIVERSITIES, DEGREES, PRIVATE SCHOOL) CITE: 70 O.S. 1921 [70-1921] (GERALD E. WEIS)